UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1269


PENNYMAC LOAN SERVICES, LLC,

                     Creditor - Appellant,

              v.

STEPHANIE LYNN GARNER,

                     Debtor - Appellee,

              and

JOSEPH A. BLEDSOE, Chapter 13 Trustee,

                     Trustee - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, Chief District Judge. (7:19-cv-00182-BO)


Submitted: October 14, 2020                                  Decided: November 4, 2020


Before MOTZ, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Baxter Chad Ewing, WOMBLE BOND DICKINSON (US) LLP, Charlotte, North
Carolina, for Appellant. Richard P. Cook, RICHARD P. COOK, PLLC, Wilmington,
North Carolina; Joseph A. Bledsoe, III, CHAPTER 13 TRUSTEE, New Bern, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      PennyMac Loan Services, LLC, appeals the district court’s order affirming the

bankruptcy court’s order avoiding its lien as a judicial lien under 11 U.S.C. § 522(f). We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. PennyMac Loan Servs., LLC v. Garner, No. 7:19-cv-

00182-BO (E.D.N.C. Mar. 2, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3